Citation Nr: 9918286	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-40 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for 
psychophysiological neurological reaction with headaches, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from June 1970 to June 
1971.  

The veteran is currently rated as incompetent.  Bernard Penn 
has been designated as the veteran's legal custodian.

This appeal arises from a rating decision of February 1992 
from the New Orleans, Louisiana, Regional Office (RO).  This 
decision was appealed to the Board of Veterans' Appeals 
(Board) and in a June 1997 decision, the above issue was 
remanded to the RO for additional evidentiary development.  
The case is again before the Board for consideration.


REMAND

The Board's June 1997 decision denied service connection for 
schizophrenia.   In the remand portion of that decision, the 
Board requested that the veteran be examined to differentiate 
the symptoms of the service connected psychophysiological 
neurological reaction from those of the nonservice connected 
schizophrenia.  However, the report of the March 1998 VA 
examination does not differentiate those individual 
psychiatric symptoms caused by the service connected disorder 
from those of the nonservice connected disorder.  The 
examiner only provided global assessments of functioning 
(GAF) values that differentiate between the service and 
nonservice connected disorders.  Therefore, this case will be 
returned to the RO for additional examination of the veteran 
to attempt to differentiate the psychiatric symptoms of the 
service connected disorder from those of the nonservice 
connected disability.  Stegall v. West, 11 Vet. App. 268 
(1998).

The report of the March 1998 VA examination notes that the 
veteran claimed that he suffered headaches almost daily.  
Part of the veteran's service connected disability is related 
to headaches (cephalalgia).  Since the veteran has not 
received a VA examination to assess his headaches, this case 
will be returned to the RO for additional examination.

A service connected admission report notes that the veteran 
was hospitalized at the VA Medical Center in New Orleans in 
November 1997.  The claims file does not contain the 
discharge summary for this hospitalization.  Therefore, this 
case will be returned to the RO to obtain the discharge 
summary for the November 1997 VA hospitalization.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request a legible copy 
of the hospital discharge summary for the 
veteran's hospitalization in November 
1997 at the VA Medical Center at New 
Orleans, Louisiana. 

2.   The RO should request that the 
veteran be scheduled for a VA psychiatric 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should be specifically requested 
to differentiate the individual symptoms 
of the veteran's service connected 
psychophysiological neurological reaction 
from those of his nonservice connected 
schizophrenia, if possible.  If the 
examiner is unable to differentiate the 
symptoms, this should be so stated.  An 
opinion as to the degree of impairment 
caused by the veteran's service connected 
psychophysiological neurological 
reaction, and a GAF scale score should 
also be provided.  The examiner should 
present all findings, and the reasons and 
bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder is 
to be made available to the examiner for 
review prior to evaluation of the 
veteran.

3.  The RO should request that the 
veteran be scheduled for a VA examination 
to assess his headaches.  All appropriate 
tests and studies should be conducted.  
The examiner should be requested to 
describe the frequency and severity of 
the veteran's headaches.  The examiner 
should present all findings, and the 
reasons and bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims file is 
to be made available to the examiner for 
review prior to evaluation of the 
veteran.

4.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether an increased 
disability rating for psychophysiological 
neurological reaction with headaches can 
be granted.  In evaluating the veteran's 
claim, the RO should consider both the 
old and new psychiatric rating criteria.  
The RO should conduct any additional 
evidentiary development that is deemed 
necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


